Title: From George Washington to George Weedon, 15 September 1781
From: Washington, George
To: Weedon, George


                  
                     Sir.
                     Head Quarters Williamsburg 15th Septr 1781.
                  
                  Major General the Marquis de la Fayette has refered to me your letter of the 13th.
                  I am not yet so fully informed of the state of our magasines in this quarter, as to be able to say, when it will be in my power to send you a reinforcement of fire-arms.  I find cartridges and powder so very scarce, as to render the utmost æconomy necessary.  I shall however, order you over as much as can be spared, and let me request you to make the commanding officers of corps responsible for its waste, or destruction.  I need not observe to you, how very essential it is, to pay the most particular attention to this object, as well as to our fire-arms.
                  Col. Taylor mentioned some time since the formation of a magazine of grain, at a mill in the vicinity of his post.  I wish to know the quantity collected, and what prospects remain of encreasing it.  I am Sir Your most obt servt
                  
                  
                     Go: Washington
                  
                  
                     Would it not be practicable to retain the amunition in the hands of proper officers ready for distribution when wanted.
                     I find by the information of deserters that small parties from the Queens rangers make a practice of advancing ten or twelve miles into the country, and driving in what stock they please.  It is of the utmost importance to put an immediate stop to this.
                  
                  
                     G.W.
                  
               